In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00409-CV

IN RE K.D.                                 §    Original Proceeding

                                           §    From the 431st District Court

                                           §    of Denton County (18-8906-431)

                                           §    January 9, 2020

                                           §    Opinion by Justice Birdwell

                                   JUDGMENT

      This court has considered the petition for writ of habeas corpus filed by relator.

We grant relator’s petition, vacate the trial court’s November 1, 2019 order, and order

relator discharged from any further confinement under that order.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell